Braley, J.
The till of lading by its terms regulated the entire transportation, and, not having been limited to the first carrier by whom the bales of rags were received and accepted with the through rate prepaid, the defendant as the succeeding and last carrier is entitled to the benefit of the exemptions found in the contract. Farmington Mercantile Co. v. Chicago, Burlington, & Quincy Railroad, 166 Mass. 154. Moore v. New York, New Haven, & Hartford Railroad, 173 Mass. 335. Adams Express Co. v. Harris, 120 Ind. 73. Etna Ins. Co. v. Wheeler, 49 N. Y. 616. Cote v. New York, New Haven, & Hartford Railroad, 182 Mass. 290. Evansville & Crawfordsville Railroad v. Androscoggin Mills, 22 Wall. 594. And, it having been stipulated that the carrier should not be liable for any loss or damage “ by five from any cause wheresoever occurring ” during the transit, the defendant relies upon this exemption in bar of the action.
It has long been settled that, while just and reasonable conditions may be imposed limiting his liability as it existed at common law, the carrier cannot be relieved where goods are lost or destroyed during carriage through his own negligence or the negligence of his servants or agents, although in terms the contract of shipment may exonerate him. The stipulation is invalid because against public policy. Hoadley v. Northern Transportation Co. 115 Mass. 304. Cox v. Central Vermont Railroad, 170 Mass. 129, 136, 137. Bernard v. Adams Express Co. 205 Mass. 254, 258, 259. The plaintiff under the second count was required to prove that the fire, which partially destroyed the rags while they were in the car at the place of destination, occurred through the defendant’s neglect. Willett v. Rich, 142 Mass. 356. Wylie v. Marinofsky, 201 Mass. 583. When shipped, the goods were encased in burlap, and in good condition, and there was no delay during the short period of transportation. The condition of the seals on the car doors, which upon conflicting evidence the jury could find remained unbroken, excluded any inference of the intrusion of strangers, and upon all the evidence it was for them to determine whether the only reasonable explanation as to the origin of the fire inculpated the defendant’s servants, for whose carelessness it would be responsible. *279Stowe v. New York, Boston & Providence Railroad, 113 Mass. 521, 524.
The exclusion of the report of investigation as to the origin of the fire conducted under the provisions of St. 1894, c. 444, and R. L. c. 32, § 2, as amended by St. 1902, c. 142, St. 1903, c. 365, and St. 1904, c. 433, offered by the defendant, might be sustained on the narrow ground that no prejudice is shown to have been suffered. What the record would have disclosed, if admitted, is not stated. Lee v. Tarplin, 183 Mass. 52, 54. But, even on the assumption that the defendant had been exonerated, the report was incompetent. The proceedings were instituted for the information and benefit of the public and as an aid in the detection and punishment of crime. It was not an inquiry for the ascertainment of the defendant’s civil liability, where the plaintiff could have appeared and been heard. Fogg v. Pew, 10 Gray, 409. McMahon v. Tyng, 14 Allen, 167. Commonwealth v. Cannon, 97 Mass. 337.
Nor had the defendant become a warehouseman. The defendant’s rule, for the delivery of goods at the station, required that the consignee should be notified of their arrival, but, no notice having been given until after the fire when acceptance was refused by the consignee, there was no delivery, even if the defendant had shown that the car had been detached and placed where it could have been unloaded. Bachant v. Boston & Maine Railroad, 187 Mass. 392, 393. The fifth clause of the contract * which the defendant invoked being inapplicable, as the fire occurred within less than twenty-four hours after the goods arrived, the defendant’s liability as carrier had not terminated. Rice v. Boston & Worcester Railroad, 98 Mass. 212. Rice v. Hart, 118 Mass. 201.
But, if these defenses are unavailing, the refusal to give the defendant’s requests that the plaintiff had parted with the title is strongly urged as ground for a new trial. The action, if in tort, where goods are lost or damaged, must be brought by the owner, although the ownership need not be absolute but may be that of a bailee. Finn v. Western Railroad, 112 Mass. 524, *280530. It was said by Mr. Justice Colt in Wigton v. Bowley, 130 Mass. 252, 254, that “ in the sale of specific chattels, an unconditional delivery to the buyer or his agent, or to a common carrier consigned to him, ... is sufficient to pass the title, if there is nothing to control the effect of it.” But the intention of the parties as to the time when title is to be transferred must be ascertained from the contract, and in the absence of any directions from the buyer, controls any presumption that delivery to a carrier is sufficient, even if in the bill of lading the goods are consigned to him. Dr. A. P. Sawyer Medicine Co. v. Johnson, 178 Mass. 374, 377. Barrie v. Quinby, 206 Mass. 259, 267. Dows v. National Exchange Bank of Milwaukee, 91 U. S. 618. Dunlop v. Lambert, 6 Cl. & F. 600. See also 35 Cyc. 316, 317, 318, and cases cited. If the evidence is conflicting, and more than one inference can be drawn, the question as to what the parties intended is for the jury. Merchants’ National Bank v. Bangs, 102 Mass. 291. Wigton v. Bowley, 130 Mass. 252, 254.
By the terms of sale, which were not in dispute, the proposed purchase was by sample at the buyer’s place of business, and it was a condition precedent that the shipment in bulk should correspond with the sample, and, if it did not, the consignee was under no obligation to take title or to pay the price. Androvette v. Parks, 207 Mass. 86. St. 1908, c. 237, § 47. McNeal v. Braun, 24 Vroom, 617. It having been understood that the plaintiff should deliver the goods at their destination, the defendant as the carrier undertook to perform for the plaintiff the act of delivery. The plaintiff accordingly paid the charges, and the buyer, who had given no directions for transportation, retained the right to accept or reject the goods, which could not- be exercised until they arrived. Kemensky v. Chapin, 193 Mass. 500. Hanson & Parker v. Wittenberg, 205 Mass. 319, 328. The defendant’s negligence having intervened before the contract had been executed, the title continued in the plaintiff, who could not have maintained an action against the consignee for goods sold and delivered. Wheelhouse v. Parr, 141 Mass. 593, 595. Bacon v. Gilman, 57 N. Y. 656. The seventeenth, eighteenth and twenty-third requests assumed that the sale was absolute, and for the reasons stated the presiding judge properly declined to give them.
*281The plaintiff also was rightly permitted to go to the jury on the count in contract as well as on the count in tort, and they were correctly instructed that it could not recover on both counts. If they accepted the defendant’s theory, that the fire originated from spontaneous combustion, the plaintiff could not recover in tort, but was entitled to the proceeds in the defendant’s possession, which, from the briefs of counsel, we infer had been received from a sale of the damaged goods after the consignee refused to receive them. Stevens v. Sayward, 3 Gray, 108; S. C. 8 Gray, 215.

Exceptions overruled.


 This clause related to “ Property not removed hy the person or party entitled to receive it within twenty-four hours after its arrival at destination.”